DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment filed 12/13/2021 for application 16/399010.
Claims 1, 3-4, 7-9, 11-12, 15-17, 19-20 and 23-27 are currently pending and have been fully considered.
Claims 2, 5-6, 10, 13-14, 18 and 21-22 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7-9, 11-12, 15-17, 19-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over GENARD (pp 1-15) in view of NOSHEEN (pp 270 - 277) and NOSHEEN 2 (pp 1-256), and further in view of COCKING (USPGPUB 2004/0235663) and further in view of HARMAN et al. (USPGPUB 2011/0027232) and MOHLER (Crop Rotation on Organic Farms pp 96).

GENARD teaches on page 2 that the legumes can be grown in rotations or under intercropping.  
GENARD teaches on page 1 the legumes include trifolium and specifically clover.  Clovers are plants of the genus trifolium and trifolium are under the family fabaceae.  
GERARD does not explicitly teach that seeds of Brassica crops are doped with a doping composition that includes nitrogen fixing bacteria.
However, NOSHEEN teaches a process for maximizing the yield of a Brassica Carinata by the use of plant growth promoting rhizobacteria.
NOSHEEN teaches in page 273 inoculation of the seeds.
NOSHEEN teaches that the inoculation of seeds enhanced growth, seed yield and quality of seed oil.
It would be obvious to one of ordinary skill in the art to combine the method that NOSHEEN teaches of inoculation the seeds of Brassica crops along with the process of planting legumes and the Brassica seed crops in rotations.
GERARD explicitly teaches Brassica Rapa, and NOSHEEN is directed toward Brassic Carinata.

NOSHEEN does not explicitly teach that the seed oils are converted to fuel.
However, NOSHEEN 2 teaches on page 141 that Brassica seed is improved in its oil content by inoculation of Azospirullium. NOSHEEN 2 teaches on page 167 that seed oil can be transesterified to form biodiesel.
NOSHEEN does not explicitly teach the use of Gluconobacter as a nitrogen fixing bacteria.
However, COCKING teaches in paragraph 16 a method for inoculating a non-leguminous or leguminous plant with nitrogen-fixing bacteria. The non- leguminous plants are taught in paragraph 17 to include Brassicaceae such as oilseed rape. The nitrogen-fixing bacteria is taught in paragraph 21 to include Gluconacetobacter Diazotrophicus.
It would be obvious to one of ordinary skill in the art to use the process of inoculating with Gluconacetobacter Diazotrophicus that COCKING teaches to
Brassica plants such as the ones taught in GENARD or GENARD in view of NOSHEEN.

HARMAN et al. teach in paragraph 4 that bacteria that protects plants from disease, such as Pseudomonas and Bacillus spp., as well as Rhizobium and Bradyrhizobium; and related bacteria fix nitrogen.
It would be well within one of ordinary skill in the art to use a pseudomonas and Bacillus spp as well as Rhizobium and Bradyrhizobium in addition to Gluconacetobacter diazotrophicus to inoculate the plants.
The motivation to do so would be to further improve the process by either further fixing nitrogen and protecting the plants from disease.  
GENARD in view of NOSHEEN and NOSHEEN 2 is silent as to the decrease in greenhouse emissions.
However, the current specification discloses in paragraph 123 that the reduction in 50% of greenhouse emissions is the direct result of not using synthetic nitrogen fertilizers.

GENARD explicitly teaches on pages 1 and 2 intercropping with rapeseed and legumes.
GENARD does not explicitly teach that the legumes include the genus Medicago that includes alfalfa.  
However, alfalfa used in intercropping is known in the art.
For example, MOEHLER teach on page 96 that intercropping with legumes such as alfalfa is known in the art.   
It would be obvious to one of ordinary skill in the art to plant alfalfa along with Brassica Rape or Brassica Carinata. 
The motivation to do so can be found in MOEHLER.  MOEHLER teaches that alfalfa can supply nitrogen to adjacent plants.
It is noted that MOEHLER also teach on page 96 interplanting crops with partially overlapping growing seasons with clover and a cash crop.
Regarding claim 3, 11, and 19, NOSHEEN 2 does not explicitly teach pretreating the Brassica seed oil prior to transesterification.

Regarding claim 4, 12, and 20, GENARD teaches that the legumes include clovers.
Regarding claim 7, 15, and 23, neither GENARD nor NOSHEEN appear to explicitly discuss the doping composition comprises at least one agent capable of inducing nod factor.
However, the use of nutrients in growing a crop is well within one of ordinary skill in the art and it would be obvious to add nutrients along with the seeds of Brassica to grow the Brassica crops.
Regarding claim 8, 16, and 24, NOSHEEN 2 teaches on page 167 that seed oil can be transesterified to form biodiesel.

Claims 3, 11, 19, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over GENARD (pp 1-15) in view of NOSHEEN (pp 270 - 277) and NOSHEEN 2 (pp 1-256), and further in view of COCKING (USPGPUB 2004/0235663) and further in view of HARMAN et al. (USPGPUB 2011/0027232) and MOHLER (Crop Rotation on Organic Farms pp 96) applied to claims 1, 3-4, 7-9, .
The above discussion of GENARD in view of NOSHEEN and NOSHEEN 2 and COCKING and HARMAN et al. is incorporated herein by reference.
GENARD in view of NOSHEEN and NOSHEEN 2 and COCKING and HARMAN et al. do not explicitly teach degumming the Brassica Carinata seed oil and using at least part of the residue as fertilizer.
DANIELS teaches vegetable oil processing to obtain nutrient by-products. The process teaches in Fig 3 degumming crude vegetable oils to obtain lecithin and then processing the lecithin to produce a fertilizer solution.
It would be well within one of ordinary skill in the art to process the Brassica Carinata seed oil produced in the process that GENARD in view of NOSHEEN and NOSHEEN 2 and COCKING and HARMAN et al. produce.
The motivation to do so would be to produce fertilizer for extra value.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.



Response to Arguments
Applicant’s amendment to require plants of Medicago to be planted in the second plant season along with at least one plant from the doped Brassica seeds has overcome the previous rejection. 
However, plants of genus Medicago being intercropped along with other crops are known in the art.   Plants of genus Medicago such as alfalfa are taught to supply nitrogen to adjacent plants. 
Applicant's other arguments filed 12/13/2021 have been fully considered but they are not persuasive. 
Applicant argues that HARMAN is not directed toward producing renewable fuels. 
While that is true, the claims are directed toward the production of plants through a process of using nitrogen fixing bacteria and legumes and nonlegumes as well as the production of renewable fuels.  One of ordinary skill in the art would have consulted HARMAN et al. given that HARMAN et al. teach in paragraph 4 that bacteria that protects plants from disease, such as Pseudomonas and Bacillus spp., as well as Rhizobium and Bradyrhizobium; and related bacteria fix nitrogen.  It would be obvious to one of ordinary skill in the art to use the bacteria taught in HAMAN et al. to protect plants from disease as well as to further fix nitrogen.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ARAMAKI et al. (USPGPUB 2010/0251434) teach a method for growing sugarcane in which inoculants include nitrogen-fixing agents that includes Gluconacetobacter and stem sections may be treated with nitrogen fixing bacteria that includes bacillus and rhizobium.
HUTCHINGS et al. (USPGPUB 2010/0209988) teach bioremediation materials that include microbes that include Pseudmonas spp, biological control agents including Pseudmonas spp and Bacillus spp, nitrogen fixers such as rhizobium spp.
VESSEY (U.S. 8252720) teaches an inoculant composition for sucrose-rich crops with reduced use of nitrogen fertilizer with the use of gluconacetobacter.
NAKAYAMA (US. 6960672) teaches deacidification as a pretreatment to transesterification to form an alkyl ester of a fatty acid.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771